DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. (U.S. 20020009118/ U.S. 6597722) [hereinafter Mizukami] in view of Abel et al. (U.S. 20120140787) [hereinafter Abel].
            Mizukami discloses in Figs. 21, 34 a melting and refining furnace 1 comprising an oxygen burner lance 912 which is configured to eject a combustion-supporting fluid containing oxygen and a fuel fluid toward a cold iron source 918 in the furnace, wherein the melting and refining furnace further comprises: a through-hole provided through a furnace wall: one or more oxygen burner lances 912 provided in the through-hole; the oxygen burner lance 912 has one or more openings communicating with the inside of the furnace. Exhaust gas generated from the melting chamber to a 
Mizukami teaches an opening 316 in Fig. 21 (another embodiment) for blowing air as oxygen containing gas (combustion supporting fluid) [0213]. AS shown in Fig. 21, the secondary combustion through the opening 316 is above the level of lance 312/ 912.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have another opening at another location for injecting a combustion supporting fluid/ oxygen, so as to mix it with melt along the entire furnace. 
Although Mizukami is concerned with the temperature within the furnace, Mizukami does not explicitly teach a temperature sensor provided in an opening.
Abel discloses a melting and refining furnace comprising an oxygen burner lance 6 which is configured to eject a combustion-supporting fluid containing oxygen and a fuel fluid in the furnace,
wherein the melting and refining furnace further comprises: a through-hole provided through a furnace wall: one or more oxygen burner lances 6 provided in the through-hole: and a thermometer/ pyrometer 3, 8, 10 which is configured to measure a temperature in the furnace, the oxygen burner lance 6 has one or more openings communicating with the inside of the furnace, and the thermometer is provided in one of the openings. It is considered that the combustion-supporting fluid amount would be controlled based on, among others, temperature in the furnace, as well known in the art, in order to provide a proper process. Abel discloses the melting 
Therefore, it would have been obvious to one skilled  in the art at the time before the effective filing date to have an opening for a thermometer, so as sense the temperature of the furnace content either by contact or non-contact thermometer, in ordre to make a conclusion is the process is correct, as very well known in the art.
For claim 8: Mizukami discloses a melting and refining furnace, wherein one or more carbon source supply holes which are configured to supply a carbon source into the furnace is provided through the furnace below the through-hole (see above).
For claim 3: The melting and refining furnace of Mizakami, wherein one or more carbon source supply holes 913 which are configured to supply a carbon source into the furnace is provided through the furnace wall below the through-hole.
           Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. (U.S. 20020009119) [hereinafter Mizakami] in view of Abel et al. (U.S. 20120140787) [hereinafter Abel], as applied to claims above, and further in view of Ichikawa et al. (U.S. 20110113926) [hereinafter Ishikawa].
Mizakami and Abel disclose the device and method as stated above.
Mizukami and Abel discloses a melting and refining furnace, wherein the melting and refining furnace further comprises:
an exhaust gas discharge path which is configured to discharge an exhaust gas from the furnace; and
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to add a thermometer/ temperature sensor in one of the openings of
Mizukami, so as to sense the temperature of the content of the furnace, thus, to control the process, as very well known in the art, and not making an additional opening, thus, minimize the manufacturing costs.
They do not explicitly teach all the limitations of claims 9-11.
Ishikawa discloses a device in the field of applicant’s endeavor (refining melting furnace, [0237], and teaches to control exhaust gas temperature or flow [0128]. This would suggest some means for sensing or measuring of these parameters.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to control the exhaust gas temperature and flow, so as to limit the deposition of dust released from the flue, as already suggested by Ishikawa.
            Claims 4-6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. (U.S. 20020009119) [hereinafter Mlzakami] in view of Abel et al. (U.S. 20120140787) [hereinafter Abel], as applied to claims above, and further in view of Wakahara et al. (U.S. 20120320941) [hereinafter Wakahara].
Mizakami and Abel disclose the device and method as stated above.
They do not explicitly teach all the limitations of claims 4-6, 9-11.
For claim 4: The melting and refining furnace of Mizakami, wherein the melting and refining furnace further comprises:
an exhaust gas discharge path which is configured to discharge an exhaust gas from the furnace (see claim 11 of Mizakami).
For claims 4, 5, 6: Mizukami knows/ calculates oxygen concentration [0050] and carbon concentration [0122] and a flow rate [0050]. It is considered that this information would be used to control the proper processing in the furnace and a proper supply amount for the proper processing.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to calculate the oxygen concentration and carbon concentration and a flow rate, so as to provide a proper processing in the furnace by having right proportions of the necessary elements, as very well known in the art.
Mizukami and Abel do not explicitly teach a control device/ analyzer, as stated in claims 9-11.
For claims 9-11: Wakahara discloses a device/ method in the field of applicant’s endeavor and teaches a controller 98 to control an exhaust flow rate [0086] in the refining and melting furnace 21 for cold iron [0049].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to add control devices and analyzes, as taught by Wakahawa, in order to properly control of exhaust flow rate, so as to supply the oxygen accordingly, and maintain a proper melting/ refinery process, as very well known in the art.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. (U.S. 20020009119) [hereinafter Mlzakami] in view of Abel et al. (U.S. 20120140787) [hereinafter Abel], as applied to claims above, and further in view of Yoshida et al. (U.S. 20160160303) [hereinafter Yoshida].
Mizakami and Abel disclose the device and method as stated above.
They do not teach to measure concentration of a component in the exhaust gas, as
required by claim 7.
Yoshida teaches an analyzer 52 to analyze components of an exhaust gas q2 and a concentration controller 53, the controller 53 controls the supply rate of an oxygen gas according to the concentration of the exhaust gas [0103]. A temperature of the furnace 20 is maintained constant. This would suggest that the temperature is controlled by using a temperature data and data from controllers and analyzers.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to obtain a concentration of the exhaust gas, so as to supply the oxygen accordingly, and maintain a proper melting/ refinery process, as very well known in the art.
Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive.
Applicant states that the references do not teach a newly added limitation. This argument is not persuasive because Mizukami teaches an opening 316 in Fig. 21 (another embodiment) for blowing air as oxygen containing gas (combustion supporting fluid) [0213]. AS shown in Fig. 21, the secondary combustion through the opening 316 is above the level of lance 312/ 912.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neyen et al. (U.S. 20140321504) [hereinafter Neyens] discloses in Fig. 3a a melting and refining furnace comprising an oxygen burner lance [0008] which is configured to eject a combustion-supporting fluid containing oxygen and a fuel fluid toward a melt source in the furnace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 01, 2021